Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application claims priority to 9/14/2018 from provisional application No. 62/731,260.
Response to Arguments
Applicant's arguments/amendments filed 02/06/2022 have been fully considered but they are not persuasive. 
Applicant’s amendments to Claims 2 and 7 do not overcome the Keranen reference (WO 2008058940 A1), because Keranen teaches a device and method wherein the native leaflet (Labeled X in Annotated Figure 14a below) is pinched between a prosthetic valve (Labeled Y in Annotated Figure 14a below) and the loop-shaped device (Labeled Z in Annotated Figure 14a below). Further, the method of Claim 2 is taught by Keranen because it discloses that “the device may now be secured to the valve” (Page 23, Lines 23+), after the loops are already placed (Page 23, lines 6-23). This indicates a method of pinching the leaflet between the prosthetic heart valve and the loop shaped support, because the loops are placed and then the prosthetic heart valve is placed and oriented as depicted in Fig. 14a. This can be overcome by adding the term “radially” before “pinching” in the claim language, because in Keranen and the combined prior art the pinching does not occur radially.
Regarding Applicant’s arguments on Pages 8 and 9 of Applicant Arguments/Remarks Made in an Amendment, Applicant argues a rejection not made. Applicant asserts that modification of Keranen according to Liddicoat is not supported by the KSR rationale of “Obvious to Try”, however, the modification of Keranen according to Liddicoat is done via the Teaching, Suggestion, Motivation test of KSR in order to demonstrate the obviousness of the prosthetic heart valve being “radially expandable”. MPEP 2143.01. The “Obvious to Try” rationale is used in relation the “wherein a diameter of the first loop is larger than a diameter of the second loop” limitation. Thus, Applicant’s argument is moot.  

    PNG
    media_image1.png
    533
    749
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, and 4-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keranen (WO 2008/058940 A1) in view of Liddicoat et al. (US 2010/0217384 A1).
Regarding Claim 2, Keranen teaches delivering a loop-shaped support to a target site at the native mitral valve (e.g. Page 22, Lines 15-22; Page 25, Line 28) wherein, after delivery to the target site, the loop-shaped support has a helical shape (e.g. Fig. 2; Page 16, Lines 33-34; Page 17, Lines 16-19) comprising a first loop and a second loop (e.g. Page 17, Lines 11-13) each positioned in substantially different diametric planes (e.g. Fig. 2, 3; Page 17, Lines 11-13), with the first loop positioned on an atrial side of the native mitral valve (e.g. Page 17, Line 13; Page 21, Lines 23-24) and the second loop positioned on a ventricular side of the native mitral valve (e.g. Page 17, Line 13; Page 21, Lines 21-23), advancing a prosthetic heart valve through said loop-shaped support (e.g. Fig 14a, 14b; Page 21, Lines 27-28, wherein the body comprises a first and second loop-shaped support [Page 16, Lines 20-21]) said first loop and said second loop having a circumference which is larger than a circumference of the prosthetic heart valve during said advancing (Fig. 14A, 14B; Page 25, Lines 3-9, support body, element 41, is shown having circumference that is larger than the heart valve, element 50); tightly positioning an outer surface of the prosthetic heart valve towards the loop-shaped support so as to seal the area between the prosthetic heart valve and the loop-shaped support (e.g. Fig. 14A, 14B, the interface between loop support body, element 41, and the artificial valve, element 64; Page 11, Lines 9-12) and to pinch native heart valve tissue between the loop-shaped support and the prosthetic heart valve when said area between the prosthetic heart valve and the loop-shaped support is sealed (e.g. shown in Annotated Figure 14a above; Page 23, Lines 23-25 state “the device may now be secured to the valve…” after the loops of the device are already placed (Page 23, Lines 3-23) indicating the method involves pinching the natural leaflet between the prosthetic valve and the loop shaped support).
Keranen does not disclose support device wherein a diameter of the first loop is larger than a diameter of the second loop, however, this limitation is “obvious to try.” See MPEP 2143(I)(E). KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In order for a claim to be rejected under the “Obvious to try” KSR rationale, the following inquiries must be shown: 
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem (e.g. Page 17, Lines 25-26; Page 18, Lines 17-27);
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem (There are three options in the present instance: (1) the first loop has a larger dimeter than the second loop; (2) the second loop has a larger diameter than the first loop, OR; (3) the diameters are the same size; the Keranen reference demonstrates this second option, e.g. Fig 3; Page 17, Lines 20-22; Page 18, Line 21-27);
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (A PHOSITA would have thought to switch which side of the device is longer); and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
Keranen does not disclose the following details of a prosthetic heart valve and support, however, Liddicoat teaches a heart valve that is radially expandable (e.g. ¶ [0024]) 
Keranen and Liddicoat are concerned with the same field of endeavor, namely methods and devices for treating diseased heart valves.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keranen such that artificial valve used in Keranen is radially expandable like the artificial valve taught by Liddicoat so that the valve can be compressed to a relatively small dimension suitable for insertion into the arterial system (e.g. Liddicoat, [0012]).
Keranen does not disclose the following details of a prosthetic heart valve and support, however, Liddicoat teaches expanding the prosthetic heart valve after implantation into the heart (e.g. Abstract; Claim 1(e)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keranen such that artificial valve can be expanded as taught by Liddicoat so that they can be compressed to a relatively small dimension suitable for insertion into the arterial system (e.g. Liddicoat, [0012]).
Regarding Claim 4, Keranen teaches an arrangement wherein an extension of the loop-shaped support points in a direction away from the native mitral valve, when the loop-shaped support is placed at the target site, and wherein the direction away from the native mitral valve is substantially parallel with a center axis of the loop-shaped support (e.g. Fig. 10).
Regarding Claim 5, Keranen teaches a method wherein the second loop is displaced radially with respect to the first loop (e.g. Page 18, Line 9-11).
Regarding Claim 6, Keranen teaches a method wherein the loop-shaped support comprises an arcuate shape (e.g. Page 16, Lines 26-31).
Regarding Claim 7, Keranen teaches an arrangement for replacement or repair of a native mitral valve, said arrangement comprising: a loop-shaped support (e.g. Fig. 2, 3; Page 16, Lines 19-21) that, after delivery to a target site at the native mitral valve (e.g. Page 22, Lines 15-22; Page 25, Line 28), has a helical shape (e.g. Fig. 2; Page 16, Lines 33-34; Page 17, Lines 16-19) comprising a first loop to be positioned on an atrial side of the native mitral valve (e.g. Page 17, Line 13; Page 21, Lines 23-24) and a second loop to be positioned on a ventricular side of the native mitral valve (e.g. Page 17, Line 13; Page 21, Lines 21-23), a prosthetic heart valve (e.g. Fig 14a, 14b; Page 12, Line 14-19; Page 21, Lines 27-28), that after delivery to the target site (e.g. Page 22, Lines 15-22; Page 25, Line 28) is positioned through loop-shaped support (e.g. Fig 14a, 14b; Page 21, Lines 27-28, wherein the body comprises a first and second loop-shaped support [Page 16, Lines 20-21]), to tightly position an outer surface of the prosthetic heart valve towards the loop-shaped support so as to seal the area between the prosthetic heart valve and the loop-shaped support (e.g. Fig. 14A, 14B, the interface between loop support body, element 41, artificial valve, element 64; Page 11, Lines 9-12) and to pinch native heart valve tissue between the loop-shaped support and the prosthetic heart valve when said area between the prosthetic heart valve and the loop-shaped support is sealed (e.g. shown in Annotated Figure 14a above; Page 23, Lines 23-25 state “the device may now be secured to the valve…” after the loops of the device are already placed (Page 23, Lines 3-23) indicating the method involves pinching the natural leaflet between the prosthetic valve and the loop shaped support)..
Keranen does not disclose support device wherein a diameter of the first loop is larger than a diameter of the second loop, however, this limitation is “obvious to try.” See MPEP 2143(I)(E), KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In order for a claim to be rejected under the “Obvious to try” KSR rationale, the following inquiries must be shown: 
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem (e.g. Page 17, Lines 25-26; Page 18, Lines 17-27);
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem (There are only three options in the present instance: (1) the first loop has a larger dimeter than the second loop; (2) the second loop has a larger diameter than the first loop, OR; (3) the diameters are the same size; the Keranen reference demonstrates this second option, e.g. Fig 3; Page 17, Lines 20-22; Page 18, Line 21-27);
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (A PHOSITA would have thought to switch which side of the device is longer); and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
Keranen does not disclose the following details of a prosthetic heart valve and support, however, Liddicoat teaches a heart valve that is radially expandable (e.g. ¶ [0024]) 
Keranen and Liddicoat are concerned with the same field of endeavor, namely methods and devices for treating diseased heart valves.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keranen such that artificial valve is radially expandable as taught by Liddicoat so that they can be compressed to a relatively small dimension suitable for insertion into the arterial system (e.g. Liddicoat, [0012]).
Keranen does not disclose the following details of a prosthetic heart valve and support, however, Liddicoat teaches an arrangement wherein the prosthetic heart valve is radially expandable (e.g. Abstract; Claim 1(e)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keranen such that artificial valve can be expanded as taught by Liddicoat so that they can be compressed to a relatively small dimension suitable for insertion into the arterial system (e.g. Liddicoat, [0012]).
Regarding Claim 8, Keranen teaches an arrangement wherein loop-shaped support is screwable into the native mitral valve (e.g. Page 26, Lines 12-16).
Regarding Claim 9, Keranen teaches an arrangement wherein the loop-shaped support and/or the prosthetic heart valve is implantable via a catheter (e.g. Page 25, Lines 30-33).
Regarding Claim 10, Keranen teaches an arrangement wherein the loop-shaped support comprises an arcuate shape (e.g. Page 16, Lines 26-31).
Regarding Claim 11, Keranen teaches an arrangement wherein the loop-shaped support comprises three-dimensional curves (e.g. Page 16, Lines 33-34).
Regarding Claim 12, Keranen teaches an arrangement wherein an end of the second loop has a greater pitch than the rest of the loop-shaped support (e.g. Page 17, Lines 27-30).
Regarding Claim 13, Keranen teaches an arrangement wherein the second loop is displaced radially with respect to the first loop (e.g. Page 18, Line 9-11).
Regarding Claim 14, Keranen teaches an arrangement wherein an inner segment of the loop-shaped support is flattened for fitting to the prosthetic heart valve (e.g. Page 18, Lines 1-3).
Regarding Claim 15, Keranen teaches an arrangement wherein the loop-shaped support comprises an extension pointing in a direction towards the atrium and/or the ventricle, in use, when the loop-shaped support has been placed at the native mitral valve (e.g. See arrows designating extension in Annotated Fig. 10 below).

    PNG
    media_image2.png
    356
    762
    media_image2.png
    Greyscale

Regarding Claim 16, Keranen teaches an arrangement wherein the loop-shaped support is flexible to compensate for rigidity of the prosthetic heart valve (e.g. Page 19, Lines 5-6; Page 26, Lines 6-11, shape memory materials are flexible; Page 27, Lines 9-12)
Regarding Claim 17, Keranen does not disclose the following details of a prosthetic heart valve and support, however, Liddicoat teaches an arrangement wherein the prosthetic heart valve comprises integrated anchor elements (e.g. Fig. 7, element 700; ¶ [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keranen such that artificial valve has integrated anchor elements, such as barbs as taught by Liddicoat so that the valve prosthesis can be secured to the heart (e.g. Liddicoat, [0067]).
Regarding Claim 18, Keranen teaches an arrangement comprising a fabric flange unit connected to the loop-shaped support (e.g. Page 19, Lines 19-21; Page 19, Lines 32-36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seguin (US 20120016464 A1) and Olson et al. (US 20120022633 A1).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.K.R./
Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774